 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                                   DISTRICT OF NEVADA
 7
 8
     RAYE THERESA ZAMMIT,                       Case No. 2:21-cv-00738-JAD-NJK
 9
           Plaintiff(s),                                    Order
10
     v.
11
     RICHARD SOLOMONS, et al.,
12
           Defendant(s).
13
     TANYA RENEE ROBERSON,                      Case No. 2:21-cv-00740-JAD-NJK
14
           Plaintiff(s),                                    Order
15
     v.
16
     FRANK GIUNTA,
17
           Defendant(s).
18
     AARON JOHN DEVRIES, et al.,                Case No. 2:21-cv-00741-JAD-NJK
19
           Plaintiff(s),                                    Order
20
     v.
21
     JASON MIKKELSEN,
22
           Defendant(s).
23
     ALESA LYN HART,                            Case No. 2:21-cv-00742-JAD-NJK
24
           Plaintiff(s),                                    Order
25
     v.
26
     DAVID SIMON, et al.,
27
           Defendant(s).
28

                                           1
 1   BAHAELDEEN JACKNOON,               Case No. 2:21-cv-00743-JAD-NJK
 2         Plaintiff(s),                            Order
 3   v.
 4   FLORENCE J. ARM,
 5         Defendant(s).
 6   ALESA LYN HART,                    Case No. 2:21-cv-00744-JAD-NJK
 7         Plaintiff(s),                            Order
 8   v.
 9   PELICAN PLAZA MANAGEMENT
     COMPANY, LLC, et al.,
10
           Defendant(s).
11
     BARBARA J. STRUTHERS,              Case No. 2:21-cv-00745-JAD-NJK
12
           Plaintiff(s),                            Order
13
     v.
14
     MORTON SCHAPIRO, et al.,
15
           Defendant(s).
16
     ALESA LYN HART,                    Case No. 2:21-cv-00746-JAD-NJK
17
           Plaintiff(s),                            Order
18
     v.
19
     NATHAN BENDERSON,
20
           Defendant(s).
21
     BECKY BARNES-BOERS,                Case No. 2:21-cv-00747-JAD-NJK
22
           Plaintiff(s),                            Order
23
     v.
24
     FIRST STREET SCHOOL, et al.,
25
           Defendant(s).
26
27
28

                                    2
 1   ALESA LYNN HART,                         Case No. 2:21-cv-00748-JAD-NJK
 2         Plaintiff(s),                                  Order
 3   v.
 4   STEPHEN F. LOVELL,
 5         Defendant(s).
 6   BETTY J. BENNING,                        Case No. 2:21-cv-00749-JAD-NJK
 7         Plaintiff(s),                                  Order
 8   v.
 9   GARY C. MOHR, et al.,
10         Defendant(s).
11   ALESA LYN HART,                          Case No. 2:21-cv-00750-JAD-NJK
12         Plaintiff(s),                                  Order
13   v.
14   MARY DILLON, et al.,
15         Defendant(s).
16   ELEANOR CLAIRE D’AMICO,                  Case No. 2:21-cv-00751-JAD-NJK
17         Plaintiff(s),                                  Order
18   v.
19   RITE AID STORE #10640, MANAGER, et
     al.,
20
           Defendant(s).
21
     ALESA LYN HART,                          Case No. 2:21-cv-00752-JAD-NJK
22
           Plaintiff(s),                                  Order
23
     v.
24
     ARNE SORENSON, et al.,
25
           Defendant(s).
26
27
28

                                          3
 1   ELEANOR CLAIRE D’AMICO,                  Case No. 2:21-cv-00753-JAD-NJK
 2         Plaintiff(s),                                  Order
 3   v.
 4   MACY’S GENERAL MANAGER, et al.,
 5         Defendant(s).
 6   TENNILLE IRENE HOUSTON,                  Case No. 2:21-cv-00754-JAD-NJK
 7         Plaintiff(s),                                  Order
 8   v.
 9   BRIAN BEAN, et al.,
10         Defendant(s).
11   AMORINE LEWIS,                           Case No. 2:21-cv-00755-JAD-NJK
12         Plaintiff(s),                                  Order
13   v.
14   ROSSMORE PARK HOA PRESIDENT, et
     al.,
15
           Defendant(s).
16
     ELEANOR CLARE D’AMICO,                   Case No. 2:21-cv-00756-JAD-NJK
17
           Plaintiff(s),                                  Order
18
     v.
19
     U.S. POST OFFICE, MANAGER, et al.,
20
           Defendant(s).
21
     TERESA ANN MCCONNELL,                    Case No. 2:21-cv-00757-JAD-NJK
22
           Plaintiff(s),                                  Order
23
     v.
24
     TERESA PARKHURST,
25
           Defendant(s).
26
27
28

                                          4
 1   ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00758-JAD-NJK
 2         Plaintiff(s),                                   Order
 3   v.
 4   BED, BATH & BEYOND, et al.,
 5         Defendant(s).
 6   TERRI JAYNE READ,                         Case No. 2:21-cv-00759-JAD-NJK
 7         Plaintiff(s),                                   Order
 8   v.
 9   HOLIDAY INN CLUB VACATIONS, et al.,
10         Defendant(s).
11   ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00760-JAD-NJK
12         Plaintiff(s),                                   Order
13   v.
14   HUNTINGTON HOSPITAL, et al.,
15         Defendant(s).
16   AMY DEANNA HOOD,                          Case No. 2:21-cv-00761-JAD-NJK
17         Plaintiff(s),                                   Order
18   v.
19   JOHN C. MALONE, et al.,
20         Defendant(s).
21   ELEANOR CLARE D’AMICO,                    Case No. 2:21-cv-00762-JAD-NJK
22         Plaintiff(s),                                   Order
23   v.
24   WALT WHITMAN SHOPS, et al.,
25         Defendant(s).
26
27
28

                                           5
 1   THOMAS K. BEADLING,              Case No. 2:21-cv-00763-JAD-NJK
 2         Plaintiff(s),                          Order
 3   v.
 4   JENNIFER CUTHBERT, et al.,
 5         Defendant(s).
 6   ANDY SEEMAN,                     Case No. 2:21-cv-00764-JAD-NJK
 7         Plaintiff(s),                          Order
 8   v.
 9   MATTHEW JOBLON, et al.,
10         Defendant(s).
11   ELEANOR CLAIRE D’AMICO,          Case No. 2:21-cv-00766-JAD-NJK
12         Plaintiff(s),                          Order
13   v.
14   COSTCO WHOLESALE, et al.,
15         Defendant(s).
16   ELEANOR CLAIRE D’AMICO,          Case No. 2:21-cv-00767-JAD-NJK
17         Plaintiff(s),                          Order
18   v.
19   THE HOME DEPOT, et al.,
20         Defendant(s).
21   ANISSA RAHIMIZAD KENYON,         Case No. 2:21-cv-00768-JAD-NJK
22         Plaintiff(s),                          Order
23   v.
24   CARMEN PORTELA, et al.,
25         Defendant(s).
26
27
28

                                  6
 1   ELEANOR CLAIRE D’AMICO,                 Case No. 2:21-cv-00769-JAD-NJK
 2           Plaintiff(s),                               Order
 3   v.
 4   STOP & SHOP, et al.,
 5           Defendant(s).
 6   ELEANOR CLAIRE D’AMICO,                 Case No. 2:21-cv-00771-JAD-NJK
 7           Plaintiff(s),                               Order
 8   v.
 9   STAPLES, et al.,
10           Defendant(s).
11   T.R.J., et al.,                         Case No. 2:21-cv-00772-JAD-NJK
12           Plaintiff(s),                               Order
13   v.
14   MR. ANDREY KRUGLYKIN, et al.,
15           Defendant(s).
16   ANNE ELIZABETH FERRANTE,                Case No. 2:21-cv-00774-JAD-NJK
17           Plaintiff(s),                               Order
18   v.
19   SC INVESTMENTS LAS VEGAS INC., et
     al.,
20
             Defendant(s).
21
     C.C.H., et al.,                         Case No. 2:21-cv-00775-JAD-NJK
22
             Plaintiff(s),                               Order
23
     v.
24
     DELLCOR MANAGEMENT, INC.,
25
             Defendant(s).
26
27
28

                                         7
 1   JENNIFER C. MUELLER,                        Case No. 2:21-cv-00776-JAD-NJK
 2         Plaintiff(s),                                     Order
 3   v.
 4   TERRY MANUEL, et al.,
 5         Defendant(s).
 6   ANTHONY JOHN AMORELLO,                      Case No. 2:21-cv-00777-JAD-NJK
 7         Plaintiff(s),                                     Order
 8   v.
 9   DOUGLAS A. KESSLER, et al.,
10         Defendant(s).
11   TRICHELE REESE,                             Case No. 2:21-cv-00778-JAD-NJK
12         Plaintiff(s),                                     Order
13   v.
14   TISHMAN SPEYER PROPERTIES, LP, et
     al.,
15
           Defendant(s).
16
     JOHN DONALD MESZAROS, et al.,               Case No. 2:21-cv-00779-JAD-NJK
17
           Plaintiff(s),                                     Order
18
     v.
19
     INTERVAL INTERNATIONAL, INC., et al.,
20
           Defendant(s).
21
     VALERIE BATCHELOR, et al.,                  Case No. 2:21-cv-00780-JAD-NJK
22
           Plaintiff(s),                                     Order
23
     v.
24
     CHRISTOPHER J. NASSETTA, et al.,
25
           Defendant(s).
26
27
28

                                             8
 1   CAROL A. WILLIAMS,                      Case No. 2:21-cv-00781-JAD-NJK
 2         Plaintiff(s),                                 Order
 3   v.
 4   EXTENDED STAY OF AMERICA
     ATLANTA MANAGER, et al.,
 5
           Defendant(s).
 6
     JOHN SMITH WILLIAMS,                    Case No. 2:21-cv-00782-JAD-NJK
 7
           Plaintiff(s),                                 Order
 8
     v.
 9
     MICHAEL W. BRYANT,
10
           Defendant(s).
11
     WILLIAM FREDERICK SAAR,                 Case No. 2:21-cv-00783-JAD-NJK
12
           Plaintiff(s),                                 Order
13
     v.
14
     STEVEN B. TANGER, et al.,
15
           Defendant(s).
16
     JUDY KAY KATZ,                          Case No. 2:21-cv-00784-JAD-NJK
17
           Plaintiff(s),                                 Order
18
     v.
19
     MOLINE POST OFFICE POSTMASTER, et
20   al.,
21         Defendant(s).
22   JULIE SIKORSKY,                         Case No. 2:21-cv-00785-JAD-NJK
23         Plaintiff(s),                                 Order
24   v.
25   DAVID JEFFREY, et al.,
26         Defendant(s).
27
28

                                         9
 1   JASON CLARK,                             Case No. 2:21-cv-00786-JAD-NJK
 2        Plaintiff(s),                                   Order
 3   v.
 4   MOTORWORLD AUTOMOTIVE GROUP,
     INC., et al.,
 5
          Defendant(s).
 6
     JEANNE MCARDLE,                          Case No. 2:21-cv-00787-JAD-NJK
 7
          Plaintiff(s),                                   Order
 8
     v.
 9
     CAZENOVIA PROPERTIES, LLC,
10
          Defendant(s).
11
     JEANNE MCARDLE,                          Case No. 2:21-cv-00788-JAD-NJK
12
          Plaintiff(s),                                   Order
13
     v.
14
     79 ALBANY STREET REALTY, INC., et
15   al.,
16        Defendant(s).
17   JAMES MARTIN WOLF,                       Case No. 2:21-cv-00789-JAD-NJK
18        Plaintiff(s),                                   Order
19   v.
20   RICHARD SOLOMONS, et al.,
21        Defendant(s).
22   JAN SNELL HOUSTON,                       Case No. 2:21-cv-00790-JAD-NJK
23        Plaintiff(s),                                   Order
24   v.
25   WALMART SUPERCENTER MANAGER,
     et al.,
26
          Defendant(s).
27
28

                                         10
 1   JAN SNELL HOUSTON,                    Case No. 2:21-cv-00791-JAD-NJK
 2         Plaintiff(s),                               Order
 3   v.
 4   DEKALB REGIONAL MEDICAL
     CENTER, et al.,
 5
           Defendant(s).
 6
     JANET J. MCALISTER,                   Case No. 2:21-cv-00792-JAD-NJK
 7
           Plaintiff(s),                               Order
 8
     v.
 9
     JACK MILLER, et al.,
10
           Defendant(s).
11
     JANETTE PIRIE,                        Case No. 2:21-cv-00793-JAD-NJK
12
           Plaintiff(s),                               Order
13
     v.
14
     DRD HOSPITALITY, INC., et al.,
15
           Defendant(s).
16
     JASON CLARK,                          Case No. 2:21-cv-00794-JAD-NJK
17
           Plaintiff(s),                               Order
18
     v.
19
     JOHN LILLY, M.D., et al.,
20
           Defendant(s).
21
     JASON CLARK,                          Case No. 2:21-cv-00795-JAD-NJK
22
           Plaintiff(s),                               Order
23
     v.
24
     PAUL J. WITT,
25
           Defendant(s).
26
27
28

                                      11
 1   ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00796-APG-NJK
 2         Plaintiff(s),                                   Order
 3   v.
 4   TARGET HUNTINGTON MANAGER, et
     al.,
 5
           Defendant(s).
 6
     ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00797-JAD-NJK
 7
           Plaintiff(s),                                   Order
 8
     v.
 9
     KETEWOMOKE YACHT CLUB,
10
           Defendant(s).
11
     ELEANOR CLAIRE D’AMICO,                   Case No. 2:21-cv-00798-JAD-NJK
12
           Plaintiff(s),                                   Order
13
     v.
14
     TOWN OF HUNTINGTON, NY, et al.,
15
           Defendant(s).
16
     ELEANOR CLARE D’AMICO,                    Case No. 2:21-cv-00800-JAD-NJK
17
           Plaintiff(s),                                   Order
18
     v.
19
     KMART STORE #9381 MANAGER, et al.,
20
           Defendant(s).
21
     HEATHER RENEE NANCE,                      Case No. 2:21-cv-00801-JAD-NJK
22
           Plaintiff(s),                                   Order
23
     v.
24
     DAVE KING, et al.,
25
           Defendant(s).
26
27
28

                                          12
 1   HEATHER RENEE NANCE,             Case No. 2:21-cv-00802-JAD-NJK
 2         Plaintiff(s),                          Order
 3   v.
 4   STEPHEN P. JOYCE, et al.,
 5         Defendant(s).
 6   DEBRA L. HUGHSON,                Case No. 2:21-cv-00803-JAD-NJK
 7         Plaintiff(s),                          Order
 8   v.
 9   DAVID KONG, et al.,
10         Defendant(s).
11   DENNIS J. TROCCIOLA,             Case No. 2:21-cv-00804-JAD-NJK
12         Plaintiff(s),                          Order
13   v.
14   PRC GROUP, et al.,
15         Defendant(s).
16   DIANE QUACKENBUSH,               Case No. 2:21-cv-00805-JAD-NJK
17         Plaintiff(s),                          Order
18   v.
19   JOEY DECUFFA, et al.,
20         Defendant(s).
21   DOMINIC L. MAZZONE, JR.,         Case No. 2:21-cv-00806-JAD-NJK
22         Plaintiff(s),                          Order
23   v.
24   JANET MOLLEN, et al.,
25         Defendant(s).
26
27
28

                                 13
 1   ELEANOR CLAIRE D’AMICO,                  Case No. 2:21-cv-00807-JAD-NJK
 2         Plaintiff(s),                                  Order
 3   v.
 4   KING KULLEN GENERAL MANAGER, et
     al.,
 5
           Defendant(s).
 6
     ELEANOR CLAIRE D’AMICO,                  Case No. 2:21-cv-00808-JAD-NJK
 7
           Plaintiff(s),                                  Order
 8
     v.
 9
     PRIME RESTAURANT MANAGER, et al.,
10
           Defendant(s).
11
     COREY ADAM HANSON,                       Case No. 2:21-cv-00809-JAD-NJK
12
           Plaintiff(s),                                  Order
13
     v.
14
     MICHAEL BRINDSI, et al.,
15
           Defendant(s).
16
     CHRISTINA EARHEART,                      Case No. 2:21-cv-00810-JAD-NJK
17
           Plaintiff(s),                                  Order
18
     v.
19
     RICHARD SOLOMONS,
20
           Defendant(s).
21
     GARTH A. LEONARD,                        Case No. 2:21-cv-00811-JAD-NJK
22
           Plaintiff(s),                                  Order
23
     v.
24
     U.S. POSTAL SERVICES POSTMASTER,
25   et al.,
26         Defendant(s).
27
28

                                         14
 1   CYNTHIA GATES,                             Case No. 2:21-cv-00812-JAD-NJK
 2         Plaintiff(s),                                    Order
 3   v.
 4   WAYNE B. GOLDBERG, et al.,
 5         Defendant(s).
 6   GINA B. WILLIAMS,                          Case No. 2:21-cv-00813-JAD-NJK
 7         Plaintiff(s),                                    Order
 8   v.
 9   ALEX C. CABANAS, et al.,
10         Defendant(s).
11   CYNTHIA GATES,                             Case No. 2:21-cv-00814-JAD-NJK
12         Plaintiff(s),                                    Order
13   v.
14   CARNIVAL CORPORATION & PLC, et al.,
15         Defendant(s).
16   DALE AUSTIN STOPP,                         Case No. 2:21-cv-00815-JAD-NJK
17         Plaintiff(s),                                    Order
18   v.
19   ANDY FOLEY,
20         Defendant(s).
21   DAVID ALAN FIELDSEND,                      Case No. 2:21-cv-00816-JAD-NJK
22         Plaintiff(s),                                    Order
23   v.
24   LA QUINTA HOLDINGS, et al.,
25         Defendant(s).
26
27
28

                                           15
 1   DAVID J. WHITE,                      Case No. 2:21-cv-00817-JAD-NJK
 2         Plaintiff(s),                              Order
 3   v.
 4   MICHEL T. REYNOLDS, et al.,
 5         Defendant(s).
 6   DAVID HIGGINBOTHAM,                  Case No. 2:21-cv-00818-JAD-NJK
 7         Plaintiff(s),                              Order
 8   v.
 9   FEDEX CORPORATION, et al.,
10         Defendant(s).
11   DAVID HIGGINBOTHAM,                  Case No. 2:21-cv-00819-JAD-NJK
12         Plaintiff(s),                              Order
13   v.
14   CAROL Z. GARRISON, et al.,
15         Defendant(s).
16   DAVID HIGGINBOTHAM,                  Case No. 2:21-cv-00820-JAD-NJK
17         Plaintiff(s),                              Order
18   v.
19   BIRMINGHAM CITY HALL, et al.,
20         Defendant(s).
21   KATHERINE MARY TROTTIER,             Case No. 2:21-cv-00821-JAD-NJK
22         Plaintiff(s),                              Order
23   v.
24   DAVID J.G. BLACKMORE, et al.,
25         Defendant(s).
26
27
28

                                     16
 1   KATHERINE MARY TROTTIER,                Case No. 2:21-cv-00822-JAD-NJK
 2         Plaintiff(s),                                 Order
 3   v.
 4   GORDON KNAPP, et al.,
 5         Defendant(s).
 6   KATHERINE MARY TROTTIER,                Case No. 2:21-cv-00823-JAD-NJK
 7         Plaintiff(s),                                 Order
 8   v.
 9   STEVE EASTERBROOK, et al.,
10         Defendant(s).
11   KELLY-ANN LARSON,                       Case No. 2:21-cv-00824-JAD-NJK
12         Plaintiff(s),                                 Order
13   v.
14   TRIPLE FIVE GROUP GHERMEZIAN
     BROTHERS,
15
           Defendant(s).
16
     KENNETH M. MERONEY,                     Case No. 2:21-cv-00825-JAD-NJK
17
           Plaintiff(s),                                 Order
18
     v.
19
     CHRISTOPHER J. NASSETTA, et al.,
20
           Defendant(s).
21
     KENNETH MERONY,                         Case No. 2:21-cv-00826-JAD-NJK
22
           Plaintiff(s),                                 Order
23
     v.
24
     CHRISTOPHER J. NASSETTA, et al.,
25
           Defendant(s).
26
27
28

                                        17
 1   KRISTEN RICHMOND,                     Case No. 2:21-cv-00827-JAD-NJK
 2         Plaintiff(s),                               Order
 3   v.
 4   VALLEY VIEW ELEMENTARY SCHOOL,
 5         Defendant(s).
 6   LAURA BARTEL,                         Case No. 2:21-cv-00828-JAD-NJK
 7         Plaintiff(s),                               Order
 8   v.
 9   CHOICE HOTELS INTERNATIONAL,
     INC., et al.,
10
           Defendant(s).
11
     LAURA BARTEL,                         Case No. 2:21-cv-00829-JAD-NJK
12
           Plaintiff(s),                               Order
13
     v.
14
     BEST WESTERN CORPORATE OFFICE
15   AND HEADQUARTERS, et al.,
16         Defendant(s).
17   LAURA BARTEL,                         Case No. 2:21-cv-00830-JAD-NJK
18         Plaintiff(s),                               Order
19   v.
20   WYNDHAM WORLDWIDE
     CORPORATION, et al.,
21
           Defendant(s).
22
     LAURA BARTEL,                         Case No. 2:21-cv-00832-JAD-NJK
23
           Plaintiff(s),                               Order
24
     v.
25
     LA QUINTA HOLDINGS, et al.,
26
           Defendant(s).
27
28

                                      18
 1   LAURA BETA GRABER,                       Case No. 2:21-cv-00833-JAD-NJK
 2         Plaintiff(s),                                  Order
 3   v.
 4   U.S. POSTAL SERVICES, POSTMASTER
     GENERAL, et al.,
 5
           Defendant(s).
 6
     LAURA XIRENA GONZALEZ,                   Case No. 2:21-cv-00834-JAD-NJK
 7
           Plaintiff(s),                                  Order
 8
     v.
 9
     DANNY GUTIERREZ, SR., et al.,
10
           Defendant(s).
11
     LAURALEE TYLER,                          Case No. 2:21-cv-00836-JAD-NJK
12
           Plaintiff(s),                                  Order
13
     v.
14
     BEAR MOUNTAIN STATE PARK, et al.,
15
           Defendant(s).
16
     LINDA SUE WITTUM,                        Case No. 2:21-cv-00838-JAD-NJK
17
           Plaintiff(s),                                  Order
18
     v.
19
     TRAVIS JANTZEN, et al.,
20
           Defendant(s).
21
     KATHERINE MARY TROTTIER,                 Case No. 2:21-cv-00839-JAD-NJK
22
           Plaintiff(s),                                  Order
23
     v.
24
     JOHN GAINOR, et al.,
25
           Defendant(s).
26
27
28

                                         19
 1   LINK J. CHANEY,                            Case No. 2:21-cv-00840-JAD-NJK
 2         Plaintiff(s),                                    Order
 3   v.
 4   JIMMY HENSON,
 5         Defendant(s).
 6   LUCRECIA PEREZ,                            Case No. 2:21-cv-00841-JAD-NJK
 7         Plaintiff(s),                                    Order
 8   v.
 9   STUART D. GOLDSTEIN, et al.,
10         Defendant(s).
11   MARK ALLAN UNTERSCHER,                     Case No. 2:21-cv-00842-JAD-NJK
12         Plaintiff(s),                                    Order
13   v.
14   STEPHEN P. HOLMES, et al.,
15         Defendant(s).
16   MARK ALLAN UNTERSEHER,                     Case No. 2:21-cv-00845-JAD-NJK
17         Plaintiff(s),                                    Order
18   v.
19   HOLIDAY INN CLUB VACATIONS, et al.,
20         Defendant(s).
21   MARLA DEWALT SUMMEY,                       Case No. 2:21-cv-00846-JAD-NJK
22         Plaintiff(s),                                    Order
23   v.
24   ST. PAUL’S EPISCOPAL SCHOOL
     BOARD CHAIRMAN AND SCHOOL
25   RECTOR, et al.,
26         Defendant(s).
27
28

                                           20
 1   MARLA DEWALT SUMMEY,              Case No. 2:21-cv-00847-JAD-NJK
 2         Plaintiff(s),                           Order
 3   v.
 4   TAMMY WEBB, et al.,
 5         Defendant(s).
 6   MARY BETH ENGLUND,                Case No. 2:21-cv-00849-JAD-NJK
 7         Plaintiff(s),                           Order
 8   v.
 9   KARYN HUEMOELLER, et al.,
10         Defendant(s).
11   PATRICK CHARLES PARKER,           Case No. 2:21-cv-00850-JAD-NJK
12         Plaintiff(s),                           Order
13   v.
14   JOHN ADAMS, et al.,
15         Defendant(s).
16   PAUL ALLEN TAYLOR,                Case No. 2:21-cv-00851-JAD-NJK
17         Plaintiff(s),                           Order
18   v.
19   GENE IMEL, et al.,
20         Defendant(s).
21   MARYANNE CHRISTINA PIENTA,        Case No. 2:21-cv-00852-JAD-NJK
22         Plaintiff(s),                           Order
23   v.
24   ANTHONY CLARK, et al.,
25         Defendant(s).
26
27
28

                                  21
 1   PAUL JAMES CAPASSO,                     Case No. 2:21-cv-00853-JAD-NJK
 2         Plaintiff(s),                                 Order
 3   v.
 4   CHRIS ROUSSOS, et al.,
 5         Defendant(s).
 6   PAULINE VICTORIA AUGHE,                 Case No. 2:21-cv-00854-JAD-NJK
 7         Plaintiff(s),                                 Order
 8   v.
 9   ALBERT JEYTE, et al.,
10         Defendant(s).
11   RICK SCHUSSLER,                         Case No. 2:21-cv-00855-JAD-NJK
12         Plaintiff(s),                                 Order
13   v.
14   STONEPINE HOA PRESIDENT, et al.,
15         Defendant(s).
16   ROBERT J. GARLOW,                       Case No. 2:21-cv-00856-JAD-NJK
17         Plaintiff(s),                                 Order
18   v.
19   RICHARD M. BRACKEN, et al.,
20         Defendant(s).
21   CONNIE CARR,                            Case No. 2:21-cv-00857-JAD-NJK
22         Plaintiff(s),                                 Order
23   v.
24   BERKLEY SOUTH CONDOMINIUM
     ASSOCIATION, INC., et al.,
25
           Defendant(s).
26
27
28

                                        22
 1   ROBERT WESLEY HENDERSON,         Case No. 2:21-cv-00858-JAD-NJK
 2         Plaintiff(s),                          Order
 3   v.
 4   CRAIG M. NASH, et al.,
 5         Defendant(s).
 6   ROBIN FLYNN,                     Case No. 2:21-cv-00859-JAD-NJK
 7         Plaintiff(s),                          Order
 8   v.
 9   JOHN Z. KUKRAL, et al.,
10         Defendant(s).
11   RONALD LEE PENDLETON,            Case No. 2:21-cv-00860-JAD-NJK
12         Plaintiff(s),                          Order
13   v.
14   BIGLARI HOLDINGS, et al.,
15         Defendant(s).
16   MARY LOU MATHIS,                 Case No. 2:21-cv-00861-JAD-NJK
17         Plaintiff(s),                          Order
18   v.
19   PAUL ALLEN, et al.,
20         Defendant(s).
21   MELINDA DIANE SCOTT,             Case No. 2:21-cv-00862-JAD-NJK
22         Plaintiff(s),                          Order
23   v.
24   ANNA LINNEY,
25         Defendant(s).
26
27
28

                                 23
 1   ROSEMARY RAMIREZ,                        Case No. 2:21-cv-00863-JAD-NJK
 2         Plaintiff(s),                                  Order
 3   v.
 4   LA CAZE DEVELOPMENT COMPANY,
     LLC, et al.,
 5
           Defendant(s).
 6
     CHARY LYNN HELTON,                       Case No. 2:21-cv-00864-JAD-NJK
 7
           Plaintiff(s),                                  Order
 8
     v.
 9
     MICHAEL JENSEN-SILVA, et al.,
10
           Defendant(s).
11
     MELISSA COFFEY,                          Case No. 2:21-cv-00865-JAD-NJK
12
           Plaintiff(s),                                  Order
13
     v.
14
     AVA TOLUCA HILLS APARTMENTS,
15
           Defendant(s).
16
     CECIL E. BROWN,                          Case No. 2:21-cv-00866-JAD-NJK
17
           Plaintiff(s),                                  Order
18
     v.
19
     BAL HARBOUR CHATEAUX
20   CONDOMINIUM ASSOCIATION, INC., et
     al.,
21
           Defendant(s).
22
     CONNIE S. YUNA, et al.,                  Case No. 2:21-cv-00867-JAD-NJK
23
           Plaintiff(s),                                  Order
24
     v.
25
     CAPITAL RESORTS OCEAN VIEW
26   VACATION VILLAS, et al.,
27         Defendant(s).
28

                                         24
 1   MICHAEL C. LUCAS,                       Case No. 2:21-cv-00868-JAD-NJK
 2         Plaintiff(s),                                 Order
 3   v.
 4   JEFFERSON COUNTY PUBLIC LIBRARY,
     et al.,
 5
           Defendant(s).
 6
     NANCY HENDLER,                          Case No. 2:21-cv-00869-JAD-NJK
 7
           Plaintiff(s),                                 Order
 8
     v.
 9
     ANDREW ALEXANDER, et al.,
10
           Defendant(s).
11
     NANCY HENDLER,                          Case No. 2:21-cv-00870-JAD-NJK
12
           Plaintiff(s),                                 Order
13
     v.
14
     WAL-MART STORES, INC., et al.,
15
           Defendant(s).
16
     MICHAEL W. PARKS,                       Case No. 2:21-cv-00871-JAD-NJK
17
           Plaintiff(s),                                 Order
18
     v.
19
     PATRICK H. HAMILL, et al.,
20
           Defendant(s).
21
     NANCY HENDLER,                          Case No. 2:21-cv-00872-JAD-NJK
22
           Plaintiff(s),                                 Order
23
     v.
24
     GATOR TOWN INN,
25
           Defendant(s).
26
27
28

                                        25
 1   MISTIE CORDES RODES,                 Case No. 2:21-cv-00873-JAD-NJK
 2         Plaintiff(s),                              Order
 3   v.
 4   DORIS VOITIER, et al.,
 5         Defendant(s).
 6   PATRICIA BRANDON,                    Case No. 2:21-cv-00874-JAD-NJK
 7         Plaintiff(s),                              Order
 8   v.
 9   INTERCONTINENTAL HOTELS GROUP
     (IHG), et al.,
10
           Defendant(s).
11
     PATRICIA BRANDON,                    Case No. 2:21-cv-00875-JAD-NJK
12
           Plaintiff(s),                              Order
13
     v.
14
     SASSY HENRY, et al.,
15
           Defendant(s).
16
     MITCHELL E. NIHART SR.,              Case No. 2:21-cv-00876-JAD-NJK
17
           Plaintiff(s),                              Order
18
     v.
19
     INDIANA BUREAU OF MOTOR
20   VEHICLES, et al.,
21         Defendant(s).
22   SUSAN BRANDWEIN,                     Case No. 2:21-cv-00877-JAD-NJK
23         Plaintiff(s),                              Order
24   v.
25   MEGAN J. BRENNAN, et al.,
26         Defendant(s).
27
28

                                     26
 1   STEVEN WAYNE SWEDBERG,              Case No. 2:21-cv-00878-JAD-NJK
 2         Plaintiff(s),                             Order
 3   v.
 4   KEITH E. SMITH, et al.,
 5         Defendant(s).
 6   SHELLEY MICHELLE WRIGHT,            Case No. 2:21-cv-00879-JAD-NJK
 7         Plaintiff(s),                             Order
 8   v.
 9   MARK B. ROSENBERG, et al.,
10         Defendant(s).
11   MITCHELL J. OELLRICH,               Case No. 2:21-cv-00880-JAD-NJK
12         Plaintiff(s),                             Order
13   v.
14   SIX FLAGS DISCOVERY KINGDOM,
15         Defendant(s).
16   SHELDON L. KRESLER, et al.,         Case No. 2:21-cv-00881-JAD-NJK
17         Plaintiff(s),                             Order
18   v.
19   POMPANO ATLANTIS CONDOMINIUM
     ASSOCIATION, INC., et al.,
20
           Defendant(s).
21
     SHARON L. TOWNSEND,                 Case No. 2:21-cv-00882-JAD-NJK
22
           Plaintiff(s),                             Order
23
     v.
24
     BRUCE A. CORDINGLEY, et al.,
25
           Defendant(s).
26
27
28

                                    27
 1   ROSEMARY SALES,                           Case No. 2:21-cv-00883-JAD-NJK
 2         Plaintiff(s),                                   Order
 3   v.
 4   BLACKSTONE GROUP, L.P., et al.,
 5         Defendant(s).
 6   MITCHELL J. OELLRICH,                     Case No. 2:21-cv-00884-JAD-NJK
 7         Plaintiff(s),                                   Order
 8   v.
 9   SILVER SMOKE AND LIQUOR STORE,
10         Defendant(s).
11   SCOTT D. CHAFFEE,                         Case No. 2:21-cv-00886-JAD-NJK
12         Plaintiff(s),                                   Order
13   v.
14   THE BLACKSTONE GROUP L.P., et al.,
15         Defendant(s).
16   STEVEN WAYNE SWEDBERG,                    Case No. 2:21-cv-00887-JAD-NJK
17         Plaintiff(s),                                   Order
18   v.
19   IRWIN MOLASKY, et al.,
20         Defendant(s).
21   SIMONE C. DUVEN,                          Case No. 2:21-cv-00888-JAD-NJK
22         Plaintiff(s),                                   Order
23   v.
24   CRAIG M. NASH, et al.,
25         Defendant(s).
26
27
28

                                          28
 1   JAMES MARTIN WOLF,                                       Case No. 2:21-cv-00895-JAD-NJK
 2             Plaintiff(s),                                               Order
 3   v.
 4   RICHARD SOLOMONS, et al.,
 5             Defendant(s).
 6         This is one of 140 cases initiated by Hank Falstad, who identifies himself as an ADA
 7 architect.1 For the reasons discussed below, the case has not been filed properly.
 8         First, Mr. Falstad is not permitted to represent Plaintiff(s) in federal court. “In all courts
 9 of the United States the parties may plead and conduct their own cases personally or by counsel
10 as, by the rules of such courts, respectively, are permitted to manage and conduct causes therein.”
11 See 28 U.S.C. § 1654 (emphasis added). Hence, it is well established that non-attorneys are not
12 permitted to represent parties in federal court. See Simon v. Hartford Life, Inc., 546 F.3d 661, 664-
13 65 (9th Cir. 2008) (collecting cases regarding prohibition of non-lawyers representing others);
14 N.R.S. 7.285 (addressing the unauthorized practice of law in Nevada). Mr. Falstad’s filing on
15 behalf of others is improper.
16         Second, consistent with these requirements, the Federal Rules of Civil Procedure mandate
17 that a complaint initiating a case must be signed by the plaintiff herself or by her attorney. Fed.
18 R. Civ. P. 11(a). The rules do not permit the signing of pleadings by non-attorney representatives.
19 Moreover, when a complaint is not properly signed, it may be stricken by the Court. See id.
20 Plaintiff(s) did not sign the complaint in this case and it is instead signed by Mr. Falstad, who is
21 not an attorney empowered to sign the complaint on the behalf of Plaintiff(s). Hence, a properly
22 signed complaint has not been filed at this juncture.
23         Third, initiating a federal lawsuit generally requires the payment of a filing fee in the
24 amount of $402.             See 28 U.S.C. § 1914(a); see also https://www.nvd.uscourts.gov/court-
25
26
27         1
            These cases were filed on May 3, 2021. Given the administrative burden of opening 140
   cases, as well as scanning and docketing 140 complaints, not all of the cases were fully docketed
28 with a complaint until May 7, 2021.

                                                      29
 1 information/fee-schedule/ (providing current fee schedule).2 To the extent a plaintiff cannot afford
 2 to pay the filing fee, she must file an application to proceed in forma pauperis. See 28 U.S.C. §
 3 1915(a). When a plaintiff does not pay the filing fee or file an application to proceed in forma
 4 pauperis, the case may be dismissed. See, e.g., Desai v. Biden, 2021 WL 38169, at *1 (E.D. Cal.
 5 Jan. 5, 2021), adopted, 2021 WL 276236 (E.D. Cal. Jan. 27, 2021). Plaintiff(s) did not pay the
 6 filing fee or file an application to proceed in forma pauperis in this case.
 7         Accordingly, Plaintiff(s) must file an amended complaint that is properly signed by
 8 Plaintiff(s) or by a licensed attorney representing Plaintiff(s). An amended complaint must be
 9 filed by June 7, 2021. Plaintiff(s) must also either pay the filing fee or file an application to proceed
10 in forma pauperis by June 7, 2021. FAILURE TO COMPLY WITH THIS ORDER MAY
11 RESULT IN DISMISSAL OF THIS CASE.3
12         The Clerk’s Office is INSTRUCTED to mail Plaintiff(s) a copy of the application to
13 proceed in forma pauperis for non-incarcerated litigants.
14         IT IS SO ORDERED.
15         Dated: May 7, 2021
16                                                                 ______________________________
                                                                   Nancy J. Koppe
17                                                                 United States Magistrate Judge
18
19
20
21
22         2
             This $402 filing fee must be paid separately for each case. Cf. LHF Prods., Inc. v. Kabala,
   2017 WL 4801656, at *5 (D. Nev. Oct. 23, 2017) (discussing need to guard against filing-fee
23 evasion by improperly joining matters into a single suit). The cumulative filing fees for the 140
   cases that Mr. Falstad has initiated would total $56,280.
24
           3
             Complying with the basic requirements set out in this order does not necessarily mean
25 that the case will proceed past the pleading stage. Cf. 28 U.S.C. § 1915(e) (addressing screening
   process). Although the Court will not make any determinations herein as to the sufficiency of the
26 pleadings, a cursory review appears to show significant threshold issues ranging from improper
   venue to untimeliness. Plaintiff(s) may want to consider whether the time, energy, and resources
27 being spent in this courthouse might be more productively focused elsewhere. To the extent such
   considerations so warrant, a notice of voluntary dismissal of the case may be filed by Plaintiff(s)
28 or by a licensed attorney representing Plaintiff(s). See Fed. R. Civ. P. 41(a).

                                                      30
